DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Comment
Claims 1-11 are pending.  The Office reviewed applicants’ IDS and used targeted CPC searches to identify relevant references.  When a particularly relevant reference was identified, the Office reviewed the reference’s CPC classifications and developed further searches using those CPC classifications.  The Office also used searches directed to the problem identified in the application, and its solution, to identify further pertinent art.  Applicants’ disclosed arrangement of the opening in the protective film at the mounting terminal is a design that applicants’ Seiko Epson use at the terminals.  Japan Display also uses this design, but many other applicants do not use this design.  Because of this specific design, most disclosures directed to mounting terminals are not pertinent.  For those which did have a recess in the substrate, the recess was directed to flexibility required at that section of the substrate or for another purpose.  In those cases, the recess did not communicate with the opening in the protective layer.  As for the art cited by applicants in their IDS, either the reference did not disclose the claimed arrangement or the reference was not pertinent to display devices because there was no reasoned basis for making a combination with the reference.  Because the claimed arrangement is not found in the prior art, claims 1-11 are allowed. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Ms. Belinda Lee, on Tuesday, September 6, 2022.
The application has been amended as follows: 
Specification:
Page 24, paragraph 61, last line of the page: Change “silicone” to “silicon”.
Page 26, paragraph 64, line 12 of the paragraph: Change 32A to 32.
Page 33, paragraph 75, line 2 of the paragraph: Change 34A to 34a, and 34C to 34c.
Page 51, fourth line of the page: Change 91B to 92B.

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Koshihara, U.S. Pat. Pub. No. 2017/0237032, which discloses all the limitations of claim 1 except the requirement that the substrate have a recessed portion that communicates with the opening portion.  A recessed portion (35B) in the substrate (5) is present, but this recessed portion (35B) does not communicate with the opening (35A) at mounting terminal (103).  Furthermore, Koshihara does not suggest any reason for a need for the recessed portion (35B) to communicate with the opening (35A).  No other art was identified that would provide a reasoned basis for modifying Koshihara so that the opening (35A) and recessed portion (35B) would communicate, or that another recessed portion could be formed that would communicate with opening (35A).  For these reasons, claims 1-11 are allowed.
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a protective film that is provided on the light-emitting element and that has an opening portion overlapping with the mounting terminal in a plan view, wherein the substrate has a recessed portion that communicates with the opening portion”, in combination with the remaining limitations of the claim.
With regard to claims 2-11: The claims have been found allowable due to their dependency from claim 1 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897